[Cite as Weber v. Unknown, 2010-Ohio-5226.]

                                    Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                             65 South Front Street, Third Floor
                                                                        Columbus, OH 43215
                                                              614.387.9800 or 1.800.824.8263
                                                                         www.cco.state.oh.us




LINDSAY F. WEBER

        Plaintiff

        v.

Case No. 2010-06770-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
UNKNOWN


        {¶ 1} On May 4, 2010, this court issued an entry dismissing James Michael
Gray as a defendant. The plaintiff was ordered to submit an amended complaint which
names a state entity as party defendant on or before June 2, 2010, or face dismissal of
her case. Plaintiff has failed to comply with the court order. Therefore, the case is
DISMISSED without prejudice. The court shall absorb the court costs of this case.




                                              ________________________________
                                              DANIEL R. BORCHERT
                                              Deputy Clerk
cc:
Lindsay F. Weber
2799 Carlton Court
Avon, Ohio 44011

Filed 6/21/10
Sent to S.C. reporter 10/22/10